Citation Nr: 0919655	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for blurred vision.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for abscessed teeth, 
for dental treatment purposes or compensation.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back condition.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic disorganized schizophrenia with depression and 
anxiety attacks.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

For reasons explained below, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for hysterectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1.  There is no objective evidence establishing that the 
Veteran has had blurred vision during the period of claim.

2.  There is no objective evidence establishing that the 
Veteran has had a neck condition during the period of claim.

3.  The Veteran did not endure any dental trauma in service, 
and she was not a prisoner of war.  She was discharged from 
active service in March 1980 and submitted her claim for 
service connection for abscessed teeth in November 2004.

4.  The September 1995 rating decision that determined that 
new and material evidence was not submitted to reopen the 
claims of entitlement to service connection for a back 
condition and entitlement to service connection for a nervous 
condition was not timely appealed and is final.

5.  Evidence received since that September 1995 rating 
decision either does not bear directly and substantially upon 
the specific matters under consideration (i.e., entitlement 
to service connection for a back condition and entitlement to 
service connection for chronic disorganized schizophrenia 
with depression and anxiety attacks), is cumulative or 
redundant, or is not by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
blurred vision have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for establishing service connection for a 
neck condition have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for establishing service connection for 
abscessed teeth, for dental treatment purposes or 
compensation, have not been met.  38 U.S.C.A. §§ 1712, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.381, 17.161 (2008).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for chronic 
disorganized schizophrenia with depression and anxiety 
attacks.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and must notify the claimant of 
the evidence and information that is necessary to establish 
her entitlement to the underlying claim for the benefit 
sought (i.e., service connection).  The Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a December 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence would constitute new 
and material evidence, what information and evidence is 
needed to substantiate the claims, what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The 
December 2004 letter also advised the Veteran of the bases 
for the prior denial of service connection for both a back 
condition and a nervous condition.  A March 2006 letter 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and Social Security Administration 
(SSA) records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
authorizing the release of private medical evidence, and 
providing written argument regarding her claim.  Thus, she 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Service Connection for Blurred Vision and Neck Condition

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

With regard to her claim for blurred vision, the Veteran's 
eyes were evaluated as normal at her November 1976 service 
entrance examination, with visual acuity measuring 20/20 in 
both eyes, and it was noted that she did not wear glasses or 
contact lenses.  Her service treatment records show that she 
was prescribed eye correction in August 1977.  In February 
1980, the Veteran signed a form indicating that she did not 
wish to undergo a service separation examination.

Following discharge from service, the Veteran sought 
pertinent VA treatment.  Some blurred vision was noted in 
December 1984.  Blurred vision in her left eye was noted in 
April 1997.  In August 2001, the Veteran reported having 
blurred vision, and it was noted that she was supposed to 
wear glasses for close-up work.  In December 2001, her eyes 
were assessed with refractive error, and a specific 
prescription was issued.  In March 2002, it was noted that 
the Veteran had impaired vision.  However, in August 2002 and 
September 2003, it was noted that the Veteran did not have 
blurred vision.  It is significant to note that the record 
contains no evidence to show that the Veteran sought any 
treatment for blurred vision after filing her claim for 
service connection in November 2004.

With regard to her claim for a neck condition, the Veteran's 
neck was evaluated as normal at her November 1976 service 
entrance examination.  Her service treatment records are 
entirely negative for any complaints, treatment, or diagnosis 
of any neck condition.  As noted above, in February 1980, the 
Veteran signed a form indicating that she did not wish to 
undergo a service separation examination.

Following discharge from service, the Veteran sought 
pertinent VA treatment.  In August 2001 and August 2002, her 
neck was evaluated as normal.  In January 2003, the Veteran 
sought private treatment for neck pain beginning one week 
prior; she denied injuries, and the private doctor noted that 
the neck sprain was probably secondary to sleeping on a 
couch.  In February 2003, the Veteran reported severe neck 
pain that had developed in late January and was currently a 
mild intermittent pain, due to no specific trauma other than 
lying on the couch watching television with her neck in 
extreme flexion.  On that occasion in February 2003, she was 
assessed with a muscular neck strain and was instructed to 
avoid extreme neck flexion and to exercise good neck muscle 
hygiene.  This muscular neck strain was noted to be 
essentially resolved in May 2003.  In September 2003 and 
September 2004, her neck was evaluated as normal.  It is 
significant to note that the record contains no evidence to 
show that the Veteran sought any treatment for a neck 
condition after filing her claim for service connection in 
November 2004.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. 
§ 1131 (West 2002).  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In the current case, the record shows that the 
Veteran has not complained of blurred vision or a neck 
condition at any time since her current claims were filed in 
November 2004.  In the absence of such objective evidence, 
service connection for these disabilities must be denied.

In addition, with regard to her claim for blurred vision, the 
Board notes that congenital or developmental defects and 
refractive errors of the eyes are not diseases or injuries 
within the meaning of the applicable legislation and cannot 
be service-connected under the law.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

Finally, with regard to her claim for a neck condition, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Service Connection for Abscessed Teeth

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381 (2008).  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions, but may be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether the 
condition is due to combat or other in-service trauma, or 
whether a veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) 
(2008).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  38 C.F.R. § 3.381(c).  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  Id.

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service-connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service-connected for 
treatment purposes:  (1) Calculus;  (2) Acute periodontal 
disease;  (3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and  (4) Impacted 
or malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381 (f).

In the current case, although the Veteran has perfected an 
appeal as to a claim for service connection for abscessed 
teeth, the U.S. Court of Appeals for Veterans Claims has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
Furthermore, the question to be answered concerning this 
issue is whether or not the Veteran has presented a legal 
claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  If she has not done so, then her appeal must be 
denied.  As explained below, the Board finds that she has not 
submitted such a claim.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in 38 C.F.R. § 17.161:

(a) Class I.  Those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function.  There is no time limitation for making 
application for treatment and no restriction as to the 
number of repeat episodes of treatment.

(b) Class II.

(1)(i) Those having a service-connected 
noncompensable dental condition or disability shown 
to have been in existence at time of discharge or 
release from active service, which took place after 
September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable 
condition, but only if:  (A) They served on active 
duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, 
naval, or air service of not less than 90 days, or 
they were discharged or released under conditions 
other than dishonorable, from any other period of 
active military, naval, or air service of not less 
than 180 days;  (B) Application for treatment is 
made within 90 days after such discharge or 
release.  (C) The certificate of discharge or 
release does not bear a certification that the 
veteran was provided, within the 90-day period 
immediately before such discharge or release, a 
complete dental examination (including dental X-
rays) and all appropriate dental treatment 
indicated by the examination to be needed, and  (D) 
Department of Veterans Affairs dental examination 
is completed within six months after discharge or 
release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their 
final period of service after August 12, 1981, who 
had reentered active military service within 90 
days after the date of a discharge or release from 
a prior period of active military service, may 
apply for treatment of service-connected 
noncompensable dental conditions relating to any 
such periods of service within 90 days from the 
date of their final discharge or release.  (iii) If 
a disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within 90 days after the date of 
correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or disability shown 
to have been in existence at time of discharge or 
release from active service, which took place 
before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the 
one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They 
were discharged or released, under conditions other 
than dishonorable, from a period of active 
military, naval or air service of not less than 180 
days.  (B) Application for treatment is made within 
one year after such discharge or release.  (C) 
Department of Veterans Affairs dental examination 
is completed within 14 months after discharge or 
release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their 
final period of service before August 13, 1981, who 
had reentered active military service within one 
year from the date of a prior discharge or release, 
may apply for treatment of service- connected 
noncompensable dental conditions relating to any 
such prior periods of service within one year of 
their final discharge or release.  (iii) If a 
disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II(a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the correction of 
such service- connected dental condition or disability.

(e) Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.

(f) Class IIR (Retroactive).  Any veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following 
conditions:  (1) Application for such retroactive 
benefits is made within one year of April 5, 1983.  (2) 
Existing Department of Veterans Affairs records reflect 
the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on 
a fee basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or 
disability.

(h) Class IV.  Those whose service-connected 
disabilities are rated at 100% by schedular evaluation 
or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may 
be authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated 
in Sec. 17.47(g).

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under Chapter 17 
of 38 U.S.C.A. may receive outpatient dental care which 
is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical 
condition currently under treatment.

Recently, the time limit for application for treatment has 
been extended to 180 days.  The final rule implementing this 
change was published on October 8, 2008.  73 Fed. Reg. 58875- 
76 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
17.161(b)(1)).  As this is more favorable to the Veteran, 
this time limit will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Veteran contends that she should be service-connected for 
abscessed teeth that were treated during active service.  
Significantly, the Veteran has not claimed prisoner of war 
status, nor has she claimed in-service trauma involving her 
face, head, mouth, or teeth.  In essence, the Veteran is 
seeking service connection for a disability (i.e., dental 
abscesses) that is not considered to be compensable under the 
rating schedule, and therefore the Class provisions of 
38 C.F.R. § 17.161 will apply.  38 C.F.R. §§ 3.381, 4.150, 
Diagnostic Code 9913 (2008); see also Simington v. West, 11 
Vet. App. 41, 44 (1998).  Specifically, because the Veteran 
has a noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release from 
active service, which took place before October 1, 1981, she 
is a Class II Veteran under 38 C.F.R. § 17.161(b)(2)(i) 
(2008).

Under the regulations cited above, service connection for 
dental abscesses will be granted for treatment purposes only.  
For eligibility for VA outpatient dental treatment for 
abscessed teeth, the Veteran would have had to submit her 
claim within one year of her discharge from service.  As she 
was discharged in 1980 and submitted her claim in 2004, she 
has obviously not accomplished this.  Moreover, she is not 
entitled to the notice provisions of 38 U.S.C.A. § 1712(a)(2) 
because she was discharged prior to 1982.  Woodson v. Brown, 
8 Vet. App. 352 (1995).  Under these circumstances, the claim 
for service connection for abscessed teeth is denied as a 
matter of law.


New and Material Evidence to Reopen Claims for Service 
Connection

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

A.	Back Condition

Service connection for a back condition was previously denied 
by rating decisions in April 1990 and September 1995.  In 
April 1990, the claim was denied because there was no 
evidence that a back condition was incurred in or aggravated 
by active service.  This denial of service connection was 
upheld by an April 1992 decision of the Board.  In September 
1995, the claim was denied because the evidence submitted was 
not new and material.

The evidence considered at the time of the September 1995 
rating decision included VA treatment records dated from 
April 1985 through February 1995 and private treatment 
records dated from May 1983 through November 1994.  As the RO 
noted, these VA and private treatment records were negative 
for any findings regarding treatment for a back condition.

The evidence received since the September 1995 rating 
decision includes SSA records, VA treatment records dated 
from August 1995 through September 2004, and private 
treatment records dated from January 1986 through October 
2004.  In SSA records dated in April 1993 and May 1993, the 
Veteran reported having backaches.  In a June 2001 VA 
treatment record, the Veteran reported sharp pain in her 
right lower back and flank that had started six days prior, 
with no injury or history of such pain.  In an August 2002 VA 
treatment record, it was noted that she had intermittent 
chronic low back pain.  In a January 2003 private treatment 
record, the Veteran sought treatment for upper back muscle 
pain beginning one week prior, and she denied any injuries.  
All other SSA records and VA and private treatment records 
received since the September 1995 rating decision are 
negative for any findings regarding treatment for a back 
condition, and none address the question of whether a back 
condition was incurred in or aggravated by active service.

To raise a reasonable possibility of substantiating her claim 
for service connection for a back condition, newly submitted 
evidence must pertain to whether a back condition was 
incurred in or aggravated by active service.  The newly 
submitted evidence outlined above fails to address this 
material issue.  Therefore, such evidence is not new and 
material.

For this reason, the Board finds that the evidence submitted 
in support of service connection for a back condition since 
the September 1995 rating decision is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the September 1995 denial of service connection for a 
back condition is not new and material; therefore, the claim 
is not reopened, and the September 1995 rating decision 
remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).

As discussed above, there is no duty on the part of VA to 
assist the Veteran in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the Veteran of the evidence 
necessary to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

B.	Chronic Disorganized Schizophrenia with Depression and 
Anxiety Attacks

Service connection for a nervous condition was previously 
denied by rating decisions in January 1985, April 1990, and 
September 1995.  In January 1985, the claim was denied 
because there was no evidence that a nervous condition was 
incurred in or aggravated by active service or manifested 
within one year of separation from active service.  In April 
1990, the claim was denied because the evidence submitted was 
not new and material.  This denial was upheld by an April 
1992 decision of the Board.  In September 1995, the claim was 
once again denied because the evidence submitted was not new 
and material.

The evidence considered at the time of the September 1995 
rating decision included VA treatment records dated from 
April 1985 through February 1995 and private treatment 
records dated from May 1983 through November 1994.  As the RO 
noted, while the VA treatment records documented treatment 
for schizophrenia following service, both the VA treatment 
records and private treatment records were negative for any 
indication of psychiatric treatment during service or for any 
medical opinion relating such a condition to the Veteran's 
military service.

The evidence received since the September 1995 rating 
decision includes SSA records, VA treatment records dated 
from August 1995 through September 2004, and private 
treatment records dated from January 1986 through October 
2004.  The VA treatment records dated from August 1995 
through September 2004 reflect ongoing treatment for chronic 
disorganized schizophrenia, noted to be consistently stable 
throughout this time period.  None of the records received 
since the September 1995 rating decision address the question 
of whether a nervous condition (i.e., chronic disorganized 
schizophrenia with depression and anxiety attacks) was 
incurred in or aggravated by active service or manifested 
within one year of separation from active service.

To raise a reasonable possibility of substantiating her claim 
for service connection for chronic disorganized schizophrenia 
with depression and anxiety attacks, newly submitted evidence 
must pertain to whether such condition was incurred in or 
aggravated by active service or manifested within one year of 
separation from active service.  The newly submitted evidence 
outlined above fails to address this material issue.  
Therefore, such evidence is not new and material.

For this reason, the Board finds that the evidence submitted 
in support of service connection for chronic disorganized 
schizophrenia with depression and anxiety attacks since the 
September 1995 rating decision is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the issue at hand, and in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the September 1995 denial of service connection for a 
nervous condition is not new and material; therefore, the 
claim is not reopened, and the September 1995 rating decision 
remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).

As discussed above, there is no duty on the part of VA to 
assist the Veteran in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the Veteran of the evidence 
necessary to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection for a neck condition is 
denied.

Entitlement to service connection for abscessed teeth, for 
dental treatment purposes or compensation, is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a back condition is 
not reopened.

New and material evidence having not been received, the claim 
of entitlement to service connection for chronic disorganized 
schizophrenia with depression and anxiety attacks is not 
reopened.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim to 
reopen the previously denied claim for entitlement to service 
connection for hysterectomy (previously claimed as 
entitlement to service connection for a gynecological 
condition and denied in a September 1995 rating decision).

The Court held that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant with notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because she would not 
know what evidence was needed to reopen her claim.  Id.

With regard to her claim for entitlement to service 
connection for hysterectomy, the December 2004 VCAA letter 
does not comply with Kent because the Veteran was not advised 
of all of the elements required to establish service 
connection that were previously found insufficient, thereby 
depriving her of an opportunity to effectively participate in 
the adjudication process.

Thus, the RO/AMC should send the Veteran and her 
representative a corrective VCAA letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) (2008) and 
includes a description of the evidence needed to substantiate 
the claim for service connection for hysterectomy based on 
new and material evidence by informing her of the elements 
required to establish service connection that were found 
insufficient in the prior denial.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for hysterectomy based 
on new and material evidence by informing 
her of the elements required to establish 
service connection that were found 
insufficient in the previous denial, as 
outlined by the Court in Kent.

2.  The RO/AMC should then readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, then the Veteran 
and her representative should be issued a 
Supplemental Statement of the Case and be 
given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


